DETAILED ACTION
1. Applicant's response, filed 28 April 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 11, 16 and 31 are cancelled.
Claim 33 is newly added.
Claims 1-10, 12-15, 17-30 and 32-33 are currently pending and under examination herein.
Claims 1-10, 12-15, 17-30 and 32-33 are rejected.

Priority
4. Claim 1, and those claims dependent therefrom, recite the limitation “a sample comprising between 1 nanogram and 500 nanograms of cell-free nucleic acid molecules from a subject” and “providing a recommendation or information based at least in part on the grouped fusion clusters, the detected indel or both”. Claim 33 recites “wherein the recommendation corresponds to a therapeutic agent”. However, the disclosures of U.S. Provisional Application No. 62/511,186 filed 25 May 2017, U.S. Provisional Application No. 62/509,699 filed 22 May 2017, and U.S. Provisional Application No. 62/509,003 filed 19 May 2017 do not provide support for these limitations. Therefore, the instant claims are not granted the claim to the benefit of priority to U.S. Provisional Application No. 62/511,186 filed 25 May 2017, U.S. Provisional 

Claim Interpretation
5. Claim 1 recites the limitation “wherein the grouping into the fusion clusters, the detection of the presence of the indel or both have improved sensitivity and specificity compared to those associated with the sequencing errors in the genetic sequence reads” in lines 39-42. This claim limitation does not recite a further limitation of the step of grouping the fusion clusters or detection of the presence of the indel but rather merely recites an intended result of the positively recited process steps for grouping the fusion clusters or detecting the presence of the indel. MPEP 2111.04.I sets forth “the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. Claims 1-10, 12-15, 17-30 and 32-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The term "substantial portion of bases in the sample" in claim 1, and those claims dependent therefrom, is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably Specifically, it is unclear what portion of bases would be considered a substantial portion of the bases in the sample and the specification does not provide a definition of what the metes and bounds of a substantial portion of the bases in the sample is considered to be. Furthermore, the limitation “mapping, of a substantial portion of the bases in the sample, the merged reads to a reference sequence, thereby generating mapped merged reads” in the claim is unclear because the previous limitation recites that the merged reads are at least a subset of paired-end sequence reads having overlapping regions. Therefore, it is unclear if the limitation of “mapping, of a substantial portion of the bases in the sample” is intended to require that just the merged reads that are a subset of the paired-end sequences are mapped or if the claim also requires mapping more of the paired-end reads until a substantial portion of the bases in the sample are mapped and what number would be considered a substantial portion. For examination purposes, it is interpreted that the broadest reasonable interpretation of the claim limitation requires mapping the merged reads that are at least a subset of the paired-end sequence reads. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-10, 12-15, 17-30 and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 1 recites merging at least a subset of the paired end sequences having overlapping regions to produce merged reads, mapping the merged reads to a reference sequence, grouping the mapped merged reads into families based on sequence information at start base positions or stop base positions of the mapped merged reads and compacting a portion of a mapped merged read from among the mapped merged reads to remove duplicates in a homopolymer, grouping at least a portion of the families into fusion clusters, each of the fusion clusters comprising a plurality of split reads, wherein a split read among the plurality of split reads comprises a first sub-sequence adjacent to a first breakpoint that maps to a first genetic locus of the reference sequence and a second sub-sequence adjacent to a second breakpoint that maps to a second genetic locus of the reference sequence different from the first genetic locus, and wherein the first breakpoint and the second breakpoint form a breakpoint pair, and detecting the presence of an indel in  a fusion cluster from among the fusion clusters when: 1) breakpoint pairs from among the plurality of split reads in the fusion cluster map to a same chromosome, 2) a distance between the first breakpoint and the second breakpoint in the breakpoint pair is less than a pre-determined distance on the reference sequence, and 3) the first and the second sub-sequences are in a same 5’-3’ orientation; detecting a presence of a gene fusion in the fusion cluster from among the fusion clusters when at least one of 1), 2), and 3) is not met; and providing a recommendation or information based at least in part on the grouped fusion clusters, the detected indel or both. 
Claim 2 recites a deletion is detected if the first and the second sub-sequences are in normal genomic order as compared to the reference sequence. 
Claim 3 recites an insertion is detected if the first and the second sub-sequences are in reverse genomic order as compared to the reference sequence. 
Claim 4-9 recite further limitations on the process of producing merged reads. 
Claim 10 recites further limitations on the contents of the nucleic acid sequences. 
Claim 12 recites generating a consensus sequence for each family of the at least the portion of the families. 
Claim 13 recites further limitations on a distance between the first breakpoints. 
Claims 14-15 and 32 recite limitations on the predetermined distance. 
Claims 17-19 recite further limitations on the criteria used to identify families of mapped merged reads. 
Claim 20 recites further limitations on generating quality scores for the paired end sequences. 
Claim 33 recites wherein the recommendation corresponds to a therapeutic agent.  
These limitations equate to processes of comparing sequences, parsing data into categories and using rules to classify the data into specific groups and provide information or recommendations based on the identified group, which are processes that can be practically carried out in the human mind. Furthermore, as currently recited, there is no indication that the claimed analysis are required to be carried out on amounts of data that could not be practically analyzed either in the human mind or with a pen and paper as part of a mental process. While the instant claims recite that the sample comprises between 1 nanogram and 500 nanogram of cell-free nucleic acids, step (b)i) recites that the received genetic sequence reads comprise multiple paired-end sequences of polynucleotides derived from a given cell-free nucleic acid molecule from among the cell-free nucleic acid molecules in the sample. As such, the mental process steps are carried out on the paired sequence reads from at least two n re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982). Therefore, the limitations also falls under the “Methods of Organizing Human Activity” grouping of abstract ideas. As such, claims 1-10, 12-15 and 17-32 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, claims 1-10, 12-15, 17-30 and 32-33 recite additional elements of implementing the recited abstract idea on a computer in connection with a communication interface that receives sequence reads that equate to instructions to implement the abstract idea on a generic computer or mere data gathering activity of obtaining the nucleic acid sequence reads to be analyzed. While claims 21-30 recite further limitations on the type of computer system including a display or remotely located server from the nucleic acid Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. As such, as currently recited, the claims do not appear to recite an improvement to technology or apply or use the recited judicial exception in some other meaningful way. Therefore, claims 1-10, 12-15, 17-30 and 32-33 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activities, insignificant extra-solution activity or mere instructions to implement the abstract idea on a generic computer. The instant claims recite the following additional elements:
Claim 1 recites additional elements of a computer in communication with a communication interface for receiving genetic sequence reads over a communication network. 
Claims 21 and 26-30 recite further limitation on the computer being located on a memory, hard drive or computer server or further comprising an electronic display for displaying the results that can include a GUI or web-based interface.
Limitations that equate to mere data gathering and outputting via generic computer components, such as receiving data at a computer or outputting data via a graphic display Mayo, 566 U.S. at 79, 101 USPQ2d at 1968 and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Furthermore, receiving or transmitting data over a network or electronic recordkeeping were identified by the courts as conventional computer functions in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984; and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755. While claims 22-25 recite further limitations on the type of communication network from which the data is received at the communications interface, there are no limitations that indicate that these limitations affect the operation of the system itself and these limitations do not change the limitation as a conventional limitation of receiving data over a network. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-10, 12-15, 17-30 and 32-33 are not patent eligible.

Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered but they are not persuasive.
8. Applicant asserts that the amended claims require mapping of a substantial portion of the bases in the sample which, given the sample size, would entail the analysis of billions of individual bases that a human would not be able to perform mentally except in an unacceptable amount of time or with an unacceptably high error rate and thus could not be practically carried 
As discussed in the above rejection, Steps ii)-vii) equate to steps of comparing sequences, parsing data into categories and using rules to classify the data into specific groups. Furthermore, that the received genetic sequence reads comprise multiple paired-end sequences of polynucleotides derived from a given cell-free nucleic acid molecule from among the cell-free nucleic acid molecules in the sample. As such, the mental process steps are carried out on the paired sequence reads from at least two polynucleotides from at least two polynucleotides of the cell-free nucleic acid molecules. Therefore, the instant claims do not require the analysis of billions of polynucleotide molecules as asserted by the Applicant. As recited in the claims, the simplest embodiment of each of these steps is able to be carried out either mentally or with the use of a physical aid, such as paper because the claims merely require carrying out the analysis on at least two paired-end sequences of at least two polynucleotides derived from a cell-free nucleic acid molecule. Merely needing a physical aid, such as pen and paper, to carry out a step does not negate the mental nature of the step, as set forth in MPEP 2106.04(a)(2).III.B. In addition, the courts identified in University of Utah Research Foundation v. Ambry Genetics Corp. that limitations of comparing sequences and determining existence of alterations can be practically performed in the human mind. The human mind is also able to analyze and compare collected data and classify data based on the results of the comparisons. As such, the claims recite limitations that fall under the “Mental processes” grouping of abstract ideas in steps ii)-vii). Although claim 1 recites performing these steps in a computer environment, this does not negate the mental nature of the claimed steps. 
However, even in the event that merging and mapping the reads to the reference genome was considered an additional element, this step would still not integrate the recited Briefings in Bioinformatics 2010, vol. II, No. 5, pgs. 473-483; newly cited) and Kwon et al. (BMC Bioinformatics 2014, 15(Suppl 9):S10, pgs. 1-11; newly cited). Li et al. discloses a review of actively maintained and widely-used alignment software that includes the ability to perform paired-end mapping (pg. 474, col. 1, para. 1 to pg. 477, col. 2, para. 2; pg. 478, col. 2, para. 2).  Kwon et al. discloses that merging of forward and reverse reads from paired-end sequencing is a critical task and that there are a number of commercially available tools for merging paired-end reads available (abstract; pg. 1, col. 2, para. 2 to pg. 2, col. 2, para. 1). Therefore, even if these steps were additional elements of the claims, there is no indication that this would overcome the outstanding rejection.  

9. Applicant asserts that the claimed invention provides a technical solution to the technical problem of identifying or classifying a type of genetic feature with improved efficiency and with improved accuracy/performance and helping guide treatment and assess a quality of the analysis as well as allowing capabilities that the system would otherwise not be able to do (pg. 8, para. 3 of Applicant’s Remarks). Applicant further asserts that the improved efficiency and performance of the system is patentable in view of CardioNet, McRO and Research Corp. (pg. 8, para. 4 to pg. 9, para. 1 of Applicant’s Remarks). This argument is not persuasive. 
MPEP 2106.05(a) sets forth regarding the considerations for improvement to technology:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly 

It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

Applicant arguments asserting an improvement to technology merely depend on an assertion in the claims that there is improved sensitivity or specificity without providing any relevant factual evidence or discussion that identifies the technical problem and explains the details of the technical problems realized by the instant application or how these improvements are realized or reflected in the additional elements of the claim. MPEP 2106.05(a) sets forth that a bare assertion of an improvement without the necessary detail to make evident that the claimed invention provides an improvement is not sufficient to determine that the claim improves 
Regarding the McRO decision, MPEP 2106.05(a).II sets forth:
The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101.
The instant claims are dissimilar from those of McRO because there is no indication that the claimed rules enable the automation of particular tasks that could not be previously automated or realized the improvement in something outside of the judicial exception itself, such as the generated computer animated video in the claims of McRO. Rather, the rules disclosed by the Applicant appear to be known in the art and are able to be performed mentally.
Regarding the CardioNet decision, the CardioNet decision recites that claims recite an improvement in the cardiac monitoring device and there is no evidence that the claims merely computerize pre-existing techniques for diagnosing atrial fibrillation and atrial flutter that is McRO. However, this is dissimilar from the instant claims are there is no indication that the claimed judicial exception results in an improvement that is reflected outside of the judicial exception itself and the art indications that the rules are pre-existing rules that can be performed mentally.  
	Regarding the Research Corp. Tech. v. Microsoft Corp., 536 F.3d 1247, 1254 (2008) decision cited by the Applicant, it is noted that the referenced decision does not mention or provide an analysis of the claims regarding subject matter eligibility at all. If Applicant intended to point to the Research Corp. Tech. v. Microsoft Corp., 627 F.3d 859 (2010) decision that discusses patent eligibility, it is noted that this decision states that the claims are found to be patent eligible because they do not recite processes that can be practically performed in the human mind and are merely based on mathematical concepts and do not recite mathematical concepts. This is dissimilar from the instant claims as the instant claims recite limitations that can be practically performed in the human mind as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claims 1-3, 10, 12-15, 17-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mokhtari et al. (WO 2017/062970 A1; IDS Document; previously cited) in view of Wang et al. (Nature Methods 2011, 8(8): pgs. 652-654; IDS Document and Supplementary Information; previously cited), Mills et al. (Genome Research 2006, 16(9): pgs. 1182-1190; previously cited), Wu et al. (Clinica Chimica Acta 2002, vol. 321, pgs. 77-87; newly cited) and Marco-Sola (“Efficient Approximate String Matching Technique for Sequence Alignment” 2017, Polytechnic University of Catalonia, pgs. 1-195; previously cited). Any newly recited portions herein are necessitated by claim amendment.
With respect to claims 1, 17 and 33, Mokhtari et al. discloses a system for determining gene fusion including a computer in communication with a network that receives sequencing data over the network and processes it to determine the presence of gene fusions (abstract; Fig. 4; paras. [0029] and [0089]-[0092]). Mokhtari et al. discloses that the system includes a sequencer that generates sequence reads from a sample that can be cell-free nucleic acid molecules (Fig. 4; paras. [0008]-[0009] and [0058]). Mokhtari et al. further discloses that the sequencing method includes paired-end sequencing and can be performed by any method known in the art (para. [0029] and [0069]). Mokhtari et al. discloses that the method includes steps of merging paired-end reads (para. [0029]). Mokhtari et al. then discloses that the reads from the collection of sequences, are mapped to a reference genome, fused reads are identified from the mapped collection as containing sub-sequences, wherein a first sub-sequence maps to a first genetic locus and a second sub-sequence maps to a second distinct locus, identifying a first breakpoint at the first genetic locus and a second breakpoint at a second genetic locus, forming a breakpoint pair comprising the first and second breakpoints, and generating sets of fused reads comprising fused reads having the same breakpoint pair (para. [0009]). Because Mokhtari et al. discloses that the sequencer generates a collection of sequences and the collection of sequences is mapped to a reference genome, this reads on mapping a substantial portions of the bases in the sample (para. [0009]). Mokhtari et al. next discloses clustering the 
Regarding claim 10, Mokhtari et al. discloses that the sequenced reads include a molecular barcode sequence (paras. [0031] and [0064]-[0068]).
Concerning claim 12, Mokhtari et al. discloses that the generated sequences can be analyzed to generate consensus sequences of the molecules in the collection (para. [0047]).
Pertaining to claim 13, Mokhtari et al. discloses that grouping fusion sets with similar breakpoints in a fusion cluster includes defining similar breakpoints as those that are no more than 10 nucleotides apart (para. [0007]).
As to claim 20, Mokhtari et al. discloses that the sequence reads are stored in any suitable file format and can include a quality score string of each read (para. [0049]).
With respect to claim 21, Mokhtari et al. discloses that the software of the system is stored on a machine readable media that comprises a memory, hard drive or remote computer storage (paras. [0090]-[0093]).
Regarding claim 22, Mokhtari et al. discloses that the system includes a network interface device that is able to access internet or communication between computer devices (paras. [0091]-[0092]).
Concerning claim 23, Mokhtari et al. discloses that the features implemented in the system can also be distributed at different physically located various positions and the system includes computer servers (para. [0089]).

As to claim 25, Mokhtari et al. discloses that the sequencer can include a sequencer computer with memory (para. [0091] and Fig. 4).
With respect to claim 26, Mokhtari et al. discloses that the sequencer can be connected to a server that can be physically located at a different position (para. [0089] and [0091], and Fig. 4).
Regarding claim 27, Mokhtari et al. discloses that the system includes a video display unit that is part of a remote computer that accesses the information over a network and that any feature of the system functions can be physically located at different positions (paras. [0089]-[0092]; Fig. 4).
Concerning claim 28, Mokhtari et al. discloses that the system includes providing results via an interface module through a server engaged over a network (paras. [0091]-[0092]).
Pertaining to claims 29-30, Mokhtari et al. discloses that the display is part of a computer that is accessible via a network and that features of the system functions can be physically located at different positions (paras. [0089]-[0091]; Fig. 4).
Mokhtari et al. is silent to a sample comprising between 1 nanogram and 500 nanograms of cell-free nucleic acid molecules from a subject, wherein grouping the mapped merged reads into the families further comprises compacting a portion of a mapped merged read from among the mapped merged reads to remove duplicate nucleotides in a homopolymer, thereby reducing a number of the families produced due to sequencing errors in the genetic reads, vi) selectively detecting the presence of an indel in a fusion cluster from among the fusion clusters when: 1) breakpoint pairs from among the plurality of split reads in a fusion cluster map to the same chromosome, 2) a distance between the first breakpoint and the second breakpoint in the breakpoint pair is less than a predetermined distance on the reference sequence, and 3) the first and second sub-sequences are in a same 5’-3’ orientation, and vii) 
As to claim 1, Wang et al. discloses an algorithm using next-generation sequencing reads to classify structural variations into five subtypes based on the location and orientation of breakpoints in the sequence reads (abstract; pg. 652, col. 1, para. 1 to col. 2, para. 2). Wang et al. further discloses that inversions or deletions are identified when two breakpoints are located on the same chromosome and are joined in either ascending or descending order in the same orientation (Supplementary Figure 1). 
With respect to claims 1, 14-15 and 32, Mills et al. discloses a computational strategy to systematically identify INDEL polymorphisms in human genomes (pg. 1183, col. 1, para. 2). Mills et al. further discloses that INDELs range between 1 bp to 9989 bp in length with the vast majority of indels varying being single base pair deletions to 15 bp deletions (abstract; pg. 1183, col. 2, para. 3; Table 2).

Concerning claims 1 and 17, Marco-Sola discloses that the main source of sequencing errors are indels associated with stretches of homopolymers (pg. 19, para. 4; pg. 93, last para. to pg. 94, para. 1). Marco-Sola discloses a technique to compact homopolymers in both the input reference and input sequences to align and avoid any discrepancy or error in the length of the sequenced homopolymer (pg. 94, paras. 2-5).
Pertaining to claim 2, Wang et al. discloses that a deletion has two breakpoints joined in ascending order of genomic coordinates in the same orientation (Supplementary Figure 1).
As to claim 3, Wang et al. discloses that an insertion has two breakpoints joined in descending order of genomic coordinates in the same orientation (Supplementary Figure 1).
With respect to claim 18, Marco-Sola discloses that the homopolymer comprises a poly(dT) (Fig. 4.18).
Regarding claim 19, Marco-Sola discloses that the homopolymer comprises a poly(dC) (Fig. 4.18).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching or motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. 
Wang et al. discloses an algorithm using next-generation sequencing reads to classify structural variations into five subtypes based on the location and orientation of breakpoints in the sequence reads (abstract; pg. 652, col. 1, para. 1 to col. 2, para. 2). Therefore, one of ordinary skill in the art would have been motivated to utilize the method taught by Wang et al. in the system taught by Mokhtari et al., in order to enable the ability to further subtype gene 
Mills et al. discloses a computational strategy to systematically identify INDEL polymorphisms in human genomes (pg. 1183, col. 1, para. 2). Their computation strategy identifies that the vast majority of insertions or deletions are within a certain size (abstract; pg. 1183, col. 2, para. 3; Table 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize this size criteria in order to further verify the identified structural variation is a true insertion or deletion. 
Wu et al. discloses that the normal reference range of cell-free DNA in plasma or serum samples is approximately 57.1 ± 30.6 ng/ml. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that a biological sample from a subject contains between 1 ng and 500 ng given the normal reference range of cell-free DNA present in biological samples taught by Wu et al. Furthermore, one would expect this combination to be successful as Mokhtari et al. discloses utilizing cell-free nucleic acids.
Marco-Sola discloses that that the main source of sequencing errors are indels associated with stretches of homopolymers and that compacting the homopolymers allows the matching of sequence reads using a method that is insensitive to homopolymer errors (pg. 19, para. 4; pg. 93, last para. to pg. 94, para. 3). Therefore, it would have been obvious to apply the method of comparting homopolymers using the HC-index taught by Marco-Sola in identifying matching genome sequences in the method of Mokhtari et al. to reduce the effect of 
The invention is therefore prima facie obvious.

11. Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mokhtari et al. (WO 2017/062970 A1; IDS Document; previously cited) in view of Wang et al. (Nature Methods 2011, 8(8): pgs. 652-654; IDS Document and Supplementary Information; previously cited), Mills et al. (Genome Research 2006, 16(9): pgs. 1182-1190; previously cited), Wu et al. (Clinica Chimica Acta 2002, vol. 321, pgs. 77-87; previously cited) and Marco-Sola (“Efficient Approximate String Matching Technique for Sequence Alignment” 2017, Polytechnic University of Catalonia, pgs. 1-195; previously cited) as applied to claim 1 above, and further in view of Xu et al. (PLOS One 2012, vol. 7, issue 12, e52249, pgs. 1-6; previously cited). Any newly recited portions herein are necessitated by claim amendment.
The limitations of claim 1 have been taught by Mokhtari et al., Wang et al., Mills et al., Wu et al. and Marco-Sola in the above rejection. Mokhtari et al, Wang et al., Mills et al., Wu et al. and Marco-Sola are silent to wherein the paired end sequence reads with an overlapping region having at least 70% identity are merged in claim 4; wherein the paired end sequence reads with an overlapping region having at least 80% identity are merged in claim 5; wherein the paired end sequence reads with an overlapping region having at least 90% identity are merged in claim 6; wherein the paired end sequence reads with an overlapping region of at least 13 bases are merged in claim 7; wherein the paired end sequence reads with an overlapping region of at least 19 bases are merged in claim 8; wherein the merged reads are further processed to generate processed reads comprising representative, merged unique reads in claim 9. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Xu et al.

Pertaining to claims 7-8, Xu et al. discloses that the reads are between 200 bp to 20 kb (Figure 3).
As to claim 9, Xu et al. discloses generating representative unique reads (abstract; pg. 2, col. 2, para. 3).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Xu et al. discloses that the FastUniq software is able to quickly and efficient remove duplicate reads, which reduces errors in scaffolding and discovering large-scale genome variations (abstract; pg. 1, col. 1, para. 2 to col. 2, para. 3). Therefore, one of ordinary skill in the art would have been motivated to utilize the method taught by Xu et al. in the system taught by Mokhtari et al., Wang et al., Mills et al., Wu et al. and Marco-Sola in order to reduce errors in scaffolding and discovering large-scale genome variations. Furthermore, one of ordinary skill in the art would predict that the method taught by Xu et al. could be readily added to the method of Mokhtari et al., Wang et al., Mills et al., Wu et al. and Marco-Sola with a reasonable expectation of success since both methods pertain to identifying structural variations based on an analysis of breakpoints in fused genes. The invention is therefore prima facie obvious.

Response to Arguments
28 April 2021 have been fully considered but they are not persuasive.
12. Applicant asserts that none of the cited references disclose nor suggest that the detection of the presence of an indel is selective and detecting a presence of a gene fusion cluster from among the fusion clusters when at least one of 1), 2) and 3) is not met (pg. 9, paras. 4-5 and pg. 10, para. 1 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, Mokhtari et al. next discloses clustering the sets of fused reads, wherein each cluster is formed from sets of fused reads having first breakpoints within a first predetermined nucleotide distance and second breakpoints within a second predetermined nucleotide distance, and determining a gene fusion for one or more clusters based on the fusion gene breakpoints (paras. [0007] and [0009]). Wang et al. and Mills et al. disclose the information utilized to determine if structural variations fall into one of five subtypes based on their breakpoint location, orientation and distance as discussed in the above rejection. One of ordinary skill in the art would predict that the combination of Wang et al., Mokhtari et al. and Mills et al. would classify the structural variation as a gene fusion if it is present in a gene fusion cluster but does not meet the criteria set forth to further identify it as an insertion or deletion as set forth in Wang et al. and Mills et al. because Mokhtari et al. discloses that it classifies genes in a fusion cluster as a gene fusion and the criteria of Wang et al. and Mills et al. would further identify those fusions as insertions or deletions rather than only a gene fusion.

13. Applicant asserts that Mokhtari et al. has a common inventor with the present application and is commonly owned and thus is an exception to prior art under 35 U.S.C. § 102(a)(2)  (pg. 9, para. 6 of Applicant’s Remarks). This argument is not persuasive.
As discussed above in the Priority section, the effective filing date of the claimed invention is 18 May 2018 because the instant claims are not granted the claim to the benefit of priority to the earlier filed U.S. Provisional Application No. 62/511,186 filed 25 May 2017, U.S. 

14. Applicant asserts that the rejection of claims 4-9 are patentable for the same reasons as the independent claims because Xu et al. does not cure the deficiencies of Mokhtari et al., Wang et al., Mills et al., Wu et al. and Marco-Solo et al. (pg. 10, paras. 4-5 of Applicant’s Remarks). This argument is not persuasive for the same reasons discussed above regarding the independent claims in view of Mokhtari et al., Wang et al., Mills et al., Wu et al. and Marco-Solo et al.

Conclusion
15. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
	17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631